             Case 2:18-cv-02066-TLN-CKD Document 94 Filed 03/11/21 Page 1 of 3



 1   SMITH, McDOWELL & POWELL,
     A LAW CORPORATION
 2   Brad A. McDowell, SBN 207142
     Sean M. Stowers, SBN 303715
 3   100 Howe Avenue, Suite 208 South
     Sacramento, CA 95825
 4   Telephone: (916) 569-8100
 5   Attorneys for Defendant, Cross-Claimant,
     and Third-Party Plaintiff VFORCE INC.
 6

 7

 8                            THE UNITED STATES DISTRICT COURT
 9                    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ZURICH        AMERICAN       INSURANCE )         Case Number:       2:18-CV-02066-TLN-CKD
     COMPANY OF ILLINOIS, a New York )
12   Corporation;                            )
                                             )        JOINT STIPULATION AND ORDER TO
13                   Plaintiff,              )        CONTINUE     THE  HEARING   ON
                                             )        PLAINTIFF’S MOTION FOR SUMMARY
14
            v.                               )        JUDGMENT     OR  ALTERNATIVELY
                                             )        PARTIAL SUMMARY JUDGMENT
     VFORCE INC., doing business as “VFORCE )
15

16   STAFFING SOLUTIONS”, a California ))             DATE: APRIL 15, 2021
                                                      TIME: 2:00 P.M.
     corporation; CORTECH, LLC, a Georgia )           DEPT: COURTROOM 2
17   limited liability company; and DOES one )
     through 100, inclusive;                 )
18                                           )        Compl. Filed: July 28, 2018
                                             )        Trial Date:   TBD
19                   Defendants.             )
                                             )
20                                           )
     AND RELATED ACTIONS.                    )
21                                           )
22

23           The undersigned, on behalf of their respective clients, hereby stipulate and agree as
24   follows:
25           1.     The motion by Plaintiff ZURICH AMERICAN INSURANCE COMPANY OF
26   ILLINOIS (“Zurich”) for Summary Judgment of Its Complaint or Alternatively Partial Summary
27   Judgment as to defenses of Defendant VForce Inc. (“VForce”) is currently scheduled for April 15,
28   2021.


                                          1
          JOINT STIPULATION AND ORDER TO CONTINUE THE HEARING ON PLAINTIFF’S
      MOTION FOR SUMMARY JUDGMENT OR ALTERNATIVELY PARTIAL SUMMARY JUDGMENT
           Case 2:18-cv-02066-TLN-CKD Document 94 Filed 03/11/21 Page 2 of 3



 1          2.     Zurich and VForce request an order from the Court that the hearing date be
 2   continued to May 13, 2021 at 2:00 p.m. in Courtroom 2 of this Court. All related filing deadlines
 3   will be extended accordingly.
 4          IT IS SO STIPULATED.
 5   Dated: March 10, 2021                               SMITH, McDOWELL & POWELL,
                                                         A LAW CORPORATION
 6

 7                                                 By:    /s/ Brad A. McDowell
                                                         BRAD A. McDOWELL
 8                                                       SEAN M. STOWERS
                                                         Attorneys for Defendant, Cross-Claimant,
 9                                                       and Third-Party Plaintiff VFORCE INC.
10

11   Dated: March 10, 2021                               HORTON VILLAGE LAW GROUP, APC
12

13                                                 By: /s/ Lincoln V. Horton
                                                       LINCOLN V. HORTON
14                                                     Attorneys      for    Plaintiff ZURICH
                                                       AMERICAN INSURANCE COMPANY OF
15                                                     ILLINOIS
16

17

18

19

20

21

22

23

24

25

26

27

28



                                          2
          JOINT STIPULATION AND ORDER TO CONTINUE THE HEARING ON PLAINTIFF’S
      MOTION FOR SUMMARY JUDGMENT OR ALTERNATIVELY PARTIAL SUMMARY JUDGMENT
           Case 2:18-cv-02066-TLN-CKD Document 94 Filed 03/11/21 Page 3 of 3



 1                                               ORDER
 2

 3          Based on the foregoing stipulation of the Parties, the hearing date on the Motion by Zurich
 4   for Summary Judgment of Its Complaint or Alternatively Partial Summary Judgment as to defenses
 5   of VForce is hereby continued to May 13, 2021 at 2:00 p.m. in Courtroom 2.
 6          IT IS SO ORDERED.
 7

 8
     Dated: March 10, 2021
 9                                                              Troy L. Nunley
                                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          3
          JOINT STIPULATION AND ORDER TO CONTINUE THE HEARING ON PLAINTIFF’S
      MOTION FOR SUMMARY JUDGMENT OR ALTERNATIVELY PARTIAL SUMMARY JUDGMENT
